Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what angle Applicant intends with the limitation “the proximal section storage position enclose an angle of more than 150°, preferably more than 170°, further preferably at least approximately 180° or less than 20°, preferably less than 8°, further preferably lie at least approximately against each other”. 
2.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
3.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what angle Applicant intends with the limitation “preferably about an angle of 60° to 120°, more preferably at least approximately 90”.
4.   Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention  It is unclear what Applicant intends in the limitation “the pushchair seat in the folded state of the pushchair chassis is partially or completely receivable in an enveloping surface of the pushchair chassis”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-3, 6-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 5,255,934).
[Claim 1] Regarding claim 1, Wilson discloses a pushchair seat for mounting on a pushchair chassis the pushchair seat comprising: a seating surface (See annotated FIG 1) and a backrest (See annotated FIG 1) which has a distal section (See annotated FIG 1) and a proximal section (See annotated FIG 1) rotatable relative to the distal section such that the backrest is foldable from an unfolded backrest usage position to a folded 

    PNG
    media_image1.png
    609
    623
    media_image1.png
    Greyscale



[Claim 2] Regarding claim 2, Wilson discloses the pushchair seat according to claim 1, characterized in that wherein the proximal section is rotatable relative to the seating 
[Claim 3] Regarding claim 3, Wilson discloses the pushchair seat The pushchair seat according to claim 1, characterized by wherein a length of the distal section which is 0.5 to 1.5 times; preferably 0.8 to 1.2 times, a length of the proximal section (FIG 1 illustrates the distal backrest section about half the length of the proximal section). 
[Claim 6] Regarding claim 6, Wilson discloses the pushchair seat according to claim 1, wherein for folding into the backrest usage position the distal section is rotatable forward or backward or downward relative to the proximal section (Section 54 is hinged on both sides such that it can rotate to any desired position).
 [Claim 7] Regarding claim 7, Wilson discloses the pushchair seat according to claim 1, wherein proximal and distal sections can be locked against each other in the backrest usage position (FIG 1 illustrates the backrest portions locked)
[Claim 8] Regarding claim 8, Wilson discloses the pushchair seat of the pushchair according to claim 1 wherein a locking of the proximal section relative to the seating surface can be adjusted (FIG 4 shows the backrest rotating and is lockable at each end).
[Claim 9] Regarding claim 9, Wilson discloses a pushchair system, a pushchair system comprising a pushchair chassis and a pushchair seat according to claim 1 (See FIG 1 illustrating a chair and rolling chassis).
[Claim 10] Regarding claim 10, Wilson discloses the pushchair the pushchair system according to claim 9 wherein the pushchair seat is removably mounted from the pushchair (The seat is removed from the chassis in FIG 3).
[Claim 12] Regarding claim 12, Wilson discloses the pushchair system according to claim 9 wherein a transfer of the backrest into the backrest storage position can be carried out with the pushchair seat mounted on the pushchair chassis without folding the pushchair chassis (The backrest of Wilson is hinged as shown in FIG 4 and any desired position can be made and the chassis does not have a folding feature).
 [Claim 13] Regarding claim 13, Wilson discloses the pushchair system according to claim 9 wherein the pushchair seat is configurable in different orientations on the pushchair chassis (The reclining backrest enables the seat to be in at least 2 configurations on the chassis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 5,255,934) in view of Kamara (US PG Pub 2007/0145723).
[Claim 11] Regarding claim 11, Wilson discloses the pushchair system according to claim 9.
-However it fails to disclose wherein the pushchair chassis is foldable.
-Nevertheless, Kamara discloses a folding pushchair base.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Wilson to have a folding base as taught by Kamara in order to allow Wilson to have the ability to be stored in a compact space such as a vehicle trunk.

    PNG
    media_image2.png
    796
    519
    media_image2.png
    Greyscale


Allowable Subject Matter
1.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wilson (US 5,255,934) represents the most similar wheelchair structure as claimed by Applicant. However Wilson and the prior art of record fail to disclose inter alia, wherein the pushchair seat is configured such that a rotation of the distal section relative to the proximal section for folding the backrest together occurs before and/or or at least partially during and/or or after a rotation of the proximal section relative to the seating surface for flattening the pushchair seat
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614